Case 1:18-cv-00588-LPS Document 293 Filed 12/02/19 Page 1 of 1 PageID #: 17551



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 CITRIX SYSTEMS, INC.,                       )
                                             )
                  Plaintiff,                 )
                                             ) C.A. No. 18-588-LPS
           v.                                )
                                             )
 WORKSPOT, INC.,                             )
                                             )
                  Defendant.                 )
                                    STIPULATED ORDER

         IT IS HEREBY STIPULATED AND AGREED, subject to the approval and order of the

Court, that with respect to Workspot’s asserted patent, the parties’ initial infringement contention

and initial invalidity contention deadlines are extended two weeks, to December 16, 2019 and

January 31, 2020, respectively. All other current case deadlines remain unchanged.



  DLA PIPER LLP (US)                                 ASHBY & GEDDES

  /s/ Brian A. Biggs                                 /s/ Steven J. Balick

  Denise S. Kraft (#2778)                            Steven J. Balick (#2114)
  Brian A. Biggs (#5591)                             Andrew C. Mayo (#5207)
  Erin E. Larson (#6616)                             500 Delaware Avenue, 8th Floor
  1201 North Market Street, Suite 2100               P.O. Box 1150
  Wilmington, DE 19801                               Wilmington, DE 19899
  (302) 468-5700                                     (302) 654-1888
  denise.kraft@dlapiper.com                          sbalick@ashbygeddes.com
  brian.biggs@dlapiper.com                           amayo@ashbygeddes.com
  erin.larson@dlapiper.com
                                                     Attorneys for Defendant
   Attorneys for Plaintiff



                 SO ORDERED this _________ day of ____________________________, 2019.




                                                               Chief Judge

{01512747;v1 }
